Case 0:20-cv-60015-RAR Document 4 Entered on FLSD Docket 01/27/2020 Page 1 of 1

 

RETURN OF SERVICE
UNITED STATES DISTRICT COURT
District of Florida
Case Number: 0:20-CV-60015-RAR
Plaintiff:
DOUG LONGHINI
vs.
Defendant:
STANLEY R. GRUMBERG AS TRUSTEE OF CORAL RIDGE SHOPPING
CENTER TRUST
For:

Anthony J. Perez, Esq.
GARCIA-MENOCAL & PEREZ, P.L
4937 SW 74TH COURT

SUITE 3

MIAMI, FL 33155

Received by Lindsay Legal Services, Inc on the 22nd day of January, 2020 at 2:30 pm to be served on
STANLEY R. GRUMBERG AS TRUSTEE OF CORAL RIDGE SHOPPING CENTER TRUST, 3200 NORTH
FEDERAL HIGHWAY, FORT LAUDERDALE, FL 33306

|, FRANCISCO COLON, do hereby affirm that on the 24th day of January, 2020 at 3:00 pm, |:

served an AUTHORIZED entity by delivering a true copy of the SUMMONS IN A CIVIL ACTION AND
COMPLAINT with the date and hour of service endorsed thereon by me, to: CARMEN ALFRED as
OFFICE MANAGER at the address of: 3200 NORTH FEDERAL HIGHWAY, FORT LAUDERDALE, FL
33306, who stated they are authorized to accept service for STANLEY R. GRUMBERG, and informed
said person of the contents therein, in compliance with state statutes.

| certify that | am over the age of 18, have no interest in the above action, and am a Certified Process
Server, in good standing, in the judicial circuit in which the process was served. Under penalty of perjury, |
declare that | have read the foregoing documents, and that the facts stated in it are true. NO NOTARY

REQUIRED PURSUANT TO F.S.92.525(2)

FRANCISCO COLON
#593

Lindsay Legal Services, Inc
7105 SW 8th Street

Suite 307

Miaml, FL 33144

(305) 273-0317

Our Job Serlal Number; RLA-2020000230

Copyright © 1992-2020 Database Services, Inc. - Pracess Server's Toolbox V6.1g
